UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2011 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2011 Semiannual Report to Shareholders DWS GNMA Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 10 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Account Management Resources 42 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary March 31, 2011 Average Annual Total Returns as of 3/31/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 1.05% 5.22% 5.58% 5.86% 4.89% Class C 0.67% 4.43% 4.80% 5.08% 4.11% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -1.73% 2.33% 4.60% 5.27% 4.60% Class C (max 1.00% CDSC) -0.32% 4.43% 4.80% 5.08% 4.11% No Sales Charges Life of Institutional Class* Class S 1.15% 5.46% 5.79% 6.10% 5.15% N/A Institutional Class 1.12% 5.55% N/A N/A N/A 6.51% Barclays Capital GNMA Index+ 0.94% 5.35% 5.99% 6.45% 5.65% 5.88% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *Institutional Class shares commenced operations on February 2, 2009. Index returns began on January 31, 2009. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 0.76%, 1.52%, 0.54% and 0.45% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A and C shares for periods prior to their inception on February 2, 2009 are derived from the historical performance of Class S shares of DWS GNMA Fund during such periods have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS GNMA Fund — Class A [] Barclays Capital GNMA Index+ Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital GNMA Index is an unmanaged, market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 3/31/11 $ 9/30/10 $ Distribution Information: Six Months as of 3/31/11: Income Dividends $ March Income Dividend $ SEC 30-day Yield++ % Current Annualized Distribution Rate++ % ++The SEC yield is net investment income per share earned over the month ended March 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on March 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — GNMA Funds Category as of 3/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 24 of 68 35 Class C 1-Year 47 of 68 69 Class S 1-Year 13 of 68 19 3-Year 26 of 62 42 5-Year 22 of 56 39 10-Year 19 of 46 41 Class Institutional 1-Year 8 of 68 12 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (October 1, 2010 to March 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended March 31, 2011 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 10/1/10 $ Ending Account Value 3/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratio Class A Class C Class S Institutional Class DWS GNMA Fund .77% 1.52% .55% .47% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Net Assets) 3/31/11 9/30/10 Government National Mortgage Association 91% 87% US Government Agency Sponsored Pass-Throughs 12% 12% Government & Agency Obligations 6% 5% Cash Equivalents and Other Assets and Liabilities, net (9)% (4)% 100% 100% Coupons* 3/31/11 9/30/10 Less than 4.5% 10% 10% 4.5%-5.49% 49% 40% 5.5%-6.49% 34% 42% 6.5%-7.49% 6% 7% 7.5% and Greater 1% 1% 100% 100% Interest Rate Sensitivity 3/31/11 9/30/10 Effective Maturity 5.9 years 3.9 years Effective Duration 4.5 years 2.8 years * Excludes Cash Equivalents, Securities Lending Collateral and US Treasury Bills. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, coupons and interest rate sensitivity are subject to change. For more complete details about the Fund's investment portfolio, see page 10. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of March 31, 2011 (Unaudited) Principal Amount ($) Value ($) Government National Mortgage Association 81.5% Government National Mortgage Association: 4.2%, with various maturities from 6/15/2040 until 7/15/2040 4.5%, with various maturities from 6/1/2039 until 1/15/2041 (a) (b) 5.0%, with various maturities from 11/15/2032 until 2/15/2041 (a) (b) 5.5%, with various maturities from 4/1/2011 until 4/15/2040 (a) (b) 6.0%, with various maturities from 8/20/2023 until 11/15/2039 (a) (b) 6.5%, with various maturities from 5/15/2032 until 7/20/2039 (b) 7.0%, with various maturities from 3/15/2022 until 6/20/2039 (b) 7.5%, with various maturities from 5/15/2022 until 1/15/2037 Total Government National Mortgage Association (Cost $1,671,467,274) Commercial Mortgage-Backed Securities 0.3% Government National Mortgage Association: "Z", Series 2010-161, 3.7%*, 12/16/2050 "KZ", Series 2010-148, 3.98%, 9/16/2050 "Z", Series 2011-16, 4.194%*, 4/16/2053 Total Commercial Mortgage-Backed Securities (Cost $7,455,738) Collateralized Mortgage Obligations 16.5% Federal Home Loan Mortgage Corp.: "FO", Series 2418, 1.155%*, 2/15/2032 "GF", Series 2412, 1.205%*, 2/15/2032 "FA", Series 2419, 1.255%*, 2/15/2032 "F", Series 2439, 1.255%*, 3/15/2032 "FA", Series 2436, 1.255%*, 3/15/2032 "FQ", Series 2488, 1.255%*, 3/15/2032 "FW", Series 2456, 1.255%*, 3/15/2032 "ZW", Series 3763, 4.5%, 11/15/2040 "PT", Series 3586, IOette, 4.675%**, 2/15/2038 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "ZK", Series 3382, 5.0%, 7/15/2037 "CZ", Series 3658, 5.0%, 4/15/2040 "PE", Series 2489, 6.0%, 8/15/2032 "TZ", Series 2778, 6.0%, 2/15/2034 "S17", Series 244, Interest Only, 6.195%**, 12/15/2036 "WS", Series 2877, Interest Only, 6.345%**, 10/15/2034 "SG", Series 3033, Interest Only, 6.395%**, 9/15/2035 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "SB", Series 2742, Interest Only, 6.745%**, 1/15/2019 "SB", Series 2788, Interest Only, 6.845%**, 10/15/2022 Federal National Mortgage Association: "FA", Series 2002-23, 1.15%*, 4/25/2032 "OF", Series 2001-60, 1.2%*, 10/25/2031 "OF", Series 2001-70, 1.2%*, 10/25/2031 "FB", Series 2002-30, 1.25%*, 8/25/2031 "FA", Series 2003-11, 1.25%*, 9/25/2032 "FJ", Series 2002-52, 1.25%*, 9/25/2032 "FJ", Series 2003-45, 1.761%*, 6/25/2033 "25", Series 351, Interest Only, 4.5%, 5/1/2019 "21", Series 334, Interest Only, 5.0%, 3/1/2018 "20", Series 334, Interest Only, 5.0%, 3/1/2018 ''23", Series 339, Interest Only, 5.0%, 7/1/2018 "BI", Series 2010-10, Interest Only, 5.0%, 9/25/2035 "PZ", Series 2007-47, 5.0%, 5/25/2037 "ZA", Series 2008-24, 5.0%, 4/25/2038 "ZX", Series 2010-13, 5.0%, 3/25/2040 "SD", Series 2008-45, Interest Only, 6.251%**, 6/25/2023 "ZQ", Series G93-39, 6.5%, 12/25/2023 Government National Mortgage Association: "SY", Series 2008-83, Interest Only, 0.402%**, 8/20/2034 "HS", Series 2009-121, Interest Only, 1.0%**, 2/20/2037 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "BI", Series 2010-95, Interest Only, 4.5%, 8/20/2032 "AI", Series 2009-22, Interest Only, 4.5%, 10/16/2032 "PI", Series 2010-20, Interest Only, 4.5%, 9/16/2033 "TI", Series 2010-115, Interest Only, 4.5%, 10/20/2037 "PI", Series 2010-94, Interest Only, 4.5%, 12/20/2037 "CI", Series 2010-87, Interest Only, 4.5%, 11/20/2038 "VB", Series 2010-26, 5.0%, 1/20/2024 "UI", Series 2010-45, Interest Only, 5.0%, 5/20/2033 "KE", Series 2004-19, 5.0%, 3/16/2034 "Z", Series 2004-61, 5.0%, 8/16/2034 "LE", Series 2004-87, 5.0%, 10/20/2034 "ZB", Series 2005-15, 5.0%, 2/16/2035 "GZ", Series 2005-44, 5.0%, 7/20/2035 "CK", Series 2007-31, 5.0%, 5/16/2037 "ZN", Series 2009-64, 5.0%, 7/20/2039 "UZ", Series 2010-37, 5.0%, 3/20/2040 "EY", Series 2010-46, 5.0%, 4/20/2040 "AI", Series 2008-77, Interest Only, 5.5%, 10/20/2020 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-51, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "IB", Series 2005-73, Interest Only, 5.5%, 4/20/2032 "PC", Series 2003-19, 5.5%, 3/16/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "PC", Series 2007-2, 5.5%, 6/20/2035 "PD", Series 2005-91, 5.5%, 12/20/2035 "IJ", Series 2007-53, Interest Only, 5.75%, 6/20/2035 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "HZ", Series 2004-17, 6.0%, 3/20/2034 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "CT", Series 2009-42, 6.0%, 8/16/2035 "PY", Series 2009-122, 6.0%, 12/20/2039 "SM", Series 2009-100, Interest Only, 6.197%**, 5/16/2039 "SI", Series 2008-27, Interest Only, 6.217%**, 3/20/2038 "SC", Series 2008-64, Interest Only, 6.247%**, 4/20/2028 "SA", Series 2007-43, Interest Only, 6.247%**, 7/20/2037 "PS", Series 2008-40, Interest Only, 6.247%**, 5/16/2038 "SL", Series 2009-100, Interest Only, 6.247%**, 5/16/2039 "SG", Series 2007-40, Interest Only, 6.427%**, 7/20/2037 "PS", Series 2003-55, Interest Only, 6.447%**, 6/20/2033 "LS", Series 2003-74, Interest Only, 6.897%**, 12/20/2030 "SM", Series 2004-49, Interest Only, 6.897%**, 1/20/2034 "SU", Series 2004-30, Interest Only, 6.947%**, 2/20/2032 "SL", Series 2009-16, Interest Only, 7.087%**, 1/20/2037 "SK", Series 2009-16, Interest Only, 7.127%**, 1/20/2037 "SA", Series 2004-42, Interest Only, 7.347%**, 3/20/2032 "SM", Series 2003-60, Interest Only, 7.497%**, 1/16/2033 "SA", Series 1999-44, Interest Only, 8.297%**, 12/16/2029 Total Collateralized Mortgage Obligations (Cost $330,630,301) US Government Agency Sponsored Pass-Throughs 5.2% Federal National Mortgage Association, 5.0%, 5/1/2036 (a) (Cost $110,350,390) Government & Agency Obligations 5.8% Other Government Related (c) 0.6% Ally Financial, Inc., FDIC Guaranteed, 1.75%, 10/30/2012 Western Corporate Federal Credit Union, 1.75%, 11/2/2012 US Government Sponsored Agencies 1.2% Federal Home Loan Mortgage Corp., 1.375%, 1/9/2013 Federal National Mortgage Association, 0.5%, 10/30/2012 (b) US Treasury Obligations 4.0% US Treasury Bill, 0.135%***, 9/15/2011 (d) US Treasury Notes: 0.375%, 8/31/2012 (b) 0.875%, 2/29/2012 (e) 3.625%, 2/15/2020 (b) Total Government & Agency Obligations (Cost $125,389,188) Shares Value ($) Securities Lending Collateral 34.9% Daily Assets Fund Institutional, 0.22% (f) (g) (Cost $741,936,728) Cash Equivalents 2.6% Central Cash Management Fund, 0.17% (f) (Cost $55,243,272) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,042,472,891)+ Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of March 31, 2011. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** These securities are shown at their current rate as of March 31, 2011. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $3,042,855,822. At March 31, 2011, net unrealized appreciation for all securities based on tax cost was $81,386,215. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $87,706,919 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,320,704. (a) When-issued or delayed delivery securities included. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at March 31, 2011 amounted to $725,992,045, which is 34.1% of net assets. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) At March 31, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) At March 31, 2011, this security has been pledged, in whole or in part, as collateral for open swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. FDIC: Federal Deposit Insurance Corp. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. IOettes: These securities represent the right to receive interest payments on an underlying pool of mortgages with similar features as those associated with IO securities. Unlike IO's, a nominal amount of principal is assigned to an IOette which is small in relation to the interest flow that constitutes almost all of the IOette cash flow. The effective yield of this security is lower than the stated interest rate. Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At March 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year US Treasury Note USD 6/21/2011 Ultra Long Term US Treasury Bond USD 6/21/2011 Total unrealized appreciation Currency Abbreviation USD United States Dollar At March 31, 2011, open written options contracts were as follows: Written Options Coupon Rate (%) Contract Amount Expiration Date Strike Price ($) Value ($) (h) Call Options 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 4/13/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 4/13/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 4/13/2011 30-Year GNSF 4/13/2011 30-Year GNSF 4/13/2011 30-Year GNSF 4/13/2011 Total Call Options (Premiums received $3,176,953) Put Options 30-Year GNSF 5/11/2011 30-Year GNSF 6/13/2011 30-Year GNSF 6/13/2011 30-Year GNSF 6/13/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 4/13/2011 30-Year GNSF 4/13/2011 30-Year GNSF 5/11/2011 30-Year GNSF 5/11/2011 30-Year GNSF 4/13/2011 30-Year GNSF 5/11/2011 30-Year GNSF 4/13/2011 30-Year GNSF 4/13/2011 30-Year GNSF 4/13/2011 30-Year GNSF 4/13/2011 30-Year GNSF 4/13/2011 30-Year GNSF 4/13/2011 Total Put Options (Premiums received $5,182,031) Total Written Options (Total Premiums received $8,358,984) (h) Net unrealized appreciation at March 31, 2011 was $3,305,337. At March 31, 2011, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 1/11/2012 1/11/2022 1 Fixed — 3.906% Floating — LIBOR — At March 31, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 5/28/2010 6/1/2012 2 % Citi Global Interest Rate Strategy Index Counterparties: 1UBS AG 2Citigroup, Inc. GNSF: Government National Single Family. LIBOR: London InterBank Offered Rate. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income (i) Government National Mortgage Association $
